 Case 1:20-cv-00360-RT Document 19 Filed 02/23/21 Page 1 of 2                          PageID #: 86

                                           MINUTES



 CASE NUMBER:                1:20-CV-00360-RT

 CASE NAME:                  Jon Abbott, et al. v. Clare E. Connors

 ATTYS FOR PLA:              Alan Beck

 ATTYS FOR DEFT:             Ryan Akamine



       JUDGE:        Rom Trader                         REPORTER:           AT&T

       DATE:         02/23/2021                         TIME:               9:00 - 9:05 a.m.



COURT ACTION:          EP: TELEPHONIC STATUS CONFERENCE held.

Discussion had. Parties confirm no decision as yet in Duncan v. Becerra, 970 F.3d 1133 (9th
Cir. 2020), a similar case pending request for en banc review before the Court of Appeals for
the Ninth Circuit. In addition, another case recently decided in the Third Circuit is pending a
petition for certiorari before the United States Supreme Court. Parties agree it is appropriate to
stay/administratively close this action pending further developments in other similar cases.

Based upon the parties agreement, the Court ORDERS the Clerk’s Office to
ADMINISTRATIVELY CLOSE this case. The administrative closure is solely an administrative
matter and does not impact, in any manner, any party's rights or obligations, does not alter in any
manner any previous rulings by the court, and does not require a filing fee to reopen the case.

The administrative closure shall be subject to the following:

1.     All dates and deadlines are VACATED;

2.     Parties shall notify the Court within 10 days of a ruling by the Court of Appeals for the
       Ninth Circuit in Duncan v. Becerra;

3.     Any party may file a letter request to reopen the case;

4.     Closure shall not prevent the parties from submitting, for the Court’s approval, a
       stipulation to dismiss any claim that is settled;

5.     If a stipulation to dismiss is submitted to the Court, the Court will direct the Clerk’s Office
 Case 1:20-cv-00360-RT Document 19 Filed 02/23/21 Page 2 of 2                       PageID #: 87

      to reopen the case to effectuate the dismissal; and

6.    During the closure period, the Court may convene conferences, direct the parties to file
      period status reports, assist the parties with settlement discussions or take other action
      deemed appropriate by the Court.

Submitted by: Lian Abernathy, Courtroom Manager
